Whitfield, C. J.,
delivered the opinion of the court.
This is the second appearance of this case in this court. We-think it was error in the circuit court not to have required the jury to clear up their manifestly cloudy verdict; but we would not be willing to reverse for this error alone. The ground on which we prefer to rest our ruling is that the testimony of the woman, on whose testimony conviction was manifestly had, is-utterly unworthy of belief. No conviction should be allowed to stand on testimony of this character.

Reversed and remanded.

Mayes, J., dissented.